DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 18, 2022 has been entered.  
Claims 2-4, 6-13, 15-17 and 19 have been canceled.
Claims 20-37 have been added.
Claims 20-37 are rejected.

Claim Objections
Claims 20-37 are objected to because of the following informalities:  
The new recitations in the amendment are written in an ink color which does not lend itself to optical character recognition. Standard black ink should be used in all future amendments, pursuant to patent regulations for papers filed with the U.S. Patent and Trademark Office, as follows:
All papers, other than drawings … must be … [p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. 35 C.F.R. 1.52(a)(1)(v), emphasis added.

The use of colored ink which cannot be processed with optical character recognition places and extra burden on the examination process, causing the Examiner to manually type the amended claim recitations. Such extra burden is unnecessary and adds non-productive activity to the time Examiner must spend on prosecution.  Because none of the new claims can be optically recognized, only selected portions will be directly cited in this action.
In addition, Claims 34 and 35 are written as long run-on sentences with little punctuation, despite Examiner’s previous objections regarding the claim deficiencies.  As Applicant was previously admonished:
The body of the claim follows the transitional phrase and lists the main elements of the combination. The claims to a method invention will list the method steps generally in the order in which they are to be carried out.

	Because the claim is a single sentence, special punctuation conventions
have been developed and are being increasingly used by patent attorneys.
Modern claims follow a set format, whereby the preamble is separated from the
transitional term by a comma, and the transitional term is separated from the body by a colon.  Each of the elements of the invention in the body of the claim are in separate paragraphs, which are set apart from other paragraphs by a semi-colon.
	When a recitation is a run-on sentence with no punctuation, it difficult
to read and is non-compliant with the following patent rule: “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” 37C.F.R.& 1.75(1). 
	The steps of Claims 34 and 35 should each begin on a separate line, which is properly indented.
Appropriate correction is required.
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Dependent Claim 25 recites “The method as in claim 20 wherein the proxy reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model.”  
However, the information in the claim regarding a “weighted combination” is not described in the original specification or drawings.    
Therefore, correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying 
out his invention.

The MPEP explains as follows:
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. … Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. MPEP § 2161.01(I), second and fifth paragraphs, emphasis added.


Claims 20-31, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 20, 
The following elements are not disclosed in the specification: “a true concentration” and  “a selected period of time.” 
Regarding Claim 22, 
The following elements are not disclosed in the specification: “benzene,” “particulate matter,” “nitric oxide. ”
Regarding Claim 23, 
The following elements are not disclosed in the specification: “outdoor and indoor environments.”
Regarding Claim 25, 
The following elements are not disclosed in the specification: “weighted combination.”
Regarding Claim 27, 
The following elements are not disclosed in the specification: “unmanned aerial vehicle.”
Regarding Claim 31, 
The following elements are not disclosed in the specification: : “wind speed” and “change in humidity.”
Regarding Claim 34, 
The following elements are not disclosed in the specification: “number of process warnings is low” and  “number of process warnings is high.”
Regarding Claim 3, 
The following elements are not disclosed in the specification: “objective function.”
Regarding Claims 21-31, 
Because base Claim 20 is rejected, so are the associated dependent claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20,
The following phrases are indefinite: “a true concentration,” “good estimate,” “selected period of time,” “closely matches.” The claims recites several subjective terms of degree, which are indefinite because no objective standard is provided to determine the scope of the claim.  In addition to reciting terms of degree, it is not clear what “a true concentration” means, since it is not disclosed in the specification. 
Regarding Claim 25,
The following phrase is indefinite: “weighted combination.” It is not disclosed in the specification and also recites a subjective term of degree.
Regarding Claim 29,
The following phrase is indefinite: “long-term trend values,” which is not directly defined in the specification.  It is not clear what is meant by the term.
Regarding Claim 34, 
The following phrases are indefinite:  “number of process warnings is low” and “number of process warnings is high.” “Low” and “high” are subjective terms of degree.
Regarding Claim 35,
The following phrase is indefinite: “objective function” which is not directly defined in the specification.  It is not clear what is meant by the term.  
Regarding Claim 36,
The following phrase is indefinite: “repeat the comparing process.” The process must be defined.
Regarding Claim 37,
The following phrase is indefinite: “low-cost individual sensors,” which is a subjective term of degree.
Regarding Claims 21-31 and 36, 
Because base Claims 20 and 35 are rejected, so are the associated dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
Independent Claim 20 recites as follows:
A method comprising: calibrating a first sensor in a network of sensors, further comprising:
		collecting data from the first sensor,
		collecting data from a proxy reference that represents a good estimate for a true concentration at a site of the first sensor;
		adjusting gain and offset of the first sensor so that over a selected period of time first probability distributions of adjusted first sensor measurements closely matches second probability distribution of the proxy reference.
Independent Claim 32 recites as follows:
Apparatus comprising:
		a server,
		multiple individual sensors communicating with the server, and
		a proxy sensor communicating with the server wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors;
		the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data;
		the server configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted.
Finally, Independent Claim 37 recites as follows:
Apparatus comprising:
		multiple individual sensors communicating with a server, a proxy sensor communicating with a server 
		wherein the server is adapted for periodically comparing information from the individual sensors with information from the proxy;
		wherein the server is adapted to validate and accept information from individual sensors;
		wherein the server is adapted to change gain and offset for individual sensors providing information that is not validated by the comparing.

Under the 2019 Revised Guidance1, the Office first looks to whether the claims recite:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a
fundamental economic practice, or mental processes); and

(2) additional elements that integrate the judicial exception into a practical application (see Manual for Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that are not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 

Step 2A(i) - Abstract Idea
Informed by judicial precedent, the Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a) Mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent-eligible at Step 2A(i). This determination concludes the eligibility analysis, except in rare situations. However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A(ii).
Step 2A(ii) - Practical Application
If a claim recites a judicial exception in Step 2A (i), a determination is made whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified "practical application" sections of the MPEP are cited in the Revised Guidance under Step 2A(ii). The first four constitute “practical applications,” as follows:
(1) MPEP § 2106.05(a) Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field

(2) MPEP § 2106.05(b) Particular Machine 

(3) MPEP § 2106.05(c) Particular Transformation

(4) MPEP § 2106.05(e) Other Meaningful Limitations.

The last three do not constitute “practical applications,” as follows:

(5) MPEP § 2106.05(f) Mere Instructions to Apply an Exception

(6) MPEP § 2106.05(g) Insignificant Extra-Solution Activity 

(7) MPEP § 2106.05(h) Field of Use and Technological Environment

If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B - "Inventive Concept" or "Significantly More"
It is possible that a claim that does not "integrate" a recited judicial exception under Step 2A(ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (US PTO Step 2B) because the additional elements recited in the claims provided "significantly more" than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). Under the Revised Guidance, it must be determined in Step 2B whether an additional element or combination of elements: (1) "Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;" or (2) "simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present." See Revised Guidance, III.B.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.
						Analysis
The specification provides a summary of the invention as follows:
This invention provides a new approach that is economical to use, does
not assume sensor stability, does not rely on training data and can update in real-time. The new calibration method adjusts the gain and offset of the sensor measurement to match the probability distribution of the sensor result to that of a proxy reference. 

If Xi (t), denotes the true data value at location i and time t, then the sensor data, Yi (t), if the sensor response is linear over a range of expected measurements, will satisfy:

	Xi (t) =  a0  + a1 Yi (t)

The new method then defines a reference data set from one or more regulatory or non-regulatory monitors located some distance from the sensor, which are a good estimate for the true concentration. It is assumed that the frequency distribution of measurements from a sensor and a suitable reference averaged over a time that captures the diurnal variations are similar. Specification, page 2, emphasis added.

Claim 20 does not directly recite the above formula, but refers to the concepts of 
 “collecting data from a proxy reference that represents a good estimate for a true concentration at a site of the first sensor,” and “adjusting gain and offset of the first sensor so that over a selected period of time first probability distributions of adjusted first sensor measurements closely matches second probability distribution of the proxy reference,” which involve mathematical comparison and computations.  Claim 32 similarly recites “the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data,” and Claim 37 recites “wherein the server is adapted for periodically comparing information from the individual sensors with information from the proxy,” which also involve mathematical comparisons.
As disclosed in the specification, gain and offset are calculated in a purely mathematical fashion as follows:
This invention provides a new approach that is economical to use, does
not assume sensor stability, does not rely on training data and can update in
real-time. The new calibration method adjusts the gain and offset of the sensor
measurement to match the probability distribution of the sensor result to that
of a proxy reference.

If X(t) denotes the true data value at location i and time t, then the
sensor data, Y(t), if the sensor response is linear over a range of expected measurements, will satisfy:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Some of the dependent claims also recite mathematical concepts, including:
Claim 21 which recites: “The method as in claim 20 wherein the selected period of time over which the first and second probability distributions are matched is from 1 hour to 1000 hours.”
Claim 25 which recites: “The method as in claim 20 wherein the proxy reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model.”
Claim 28 which recites: “The method as in claim 20 wherein the gain and offset values calculated from matching first probability distributions of the first sensor and the proxy reference second probability distributions are stored locally on the first sensor and remotely on a server.”
Claim 29 which recites: “The method as in claim 20 wherein long-term trend values of gain and offset are employed.”
Claim 33 which recites: “The method as in claim 32 wherein the server is adapted to calculate new gain and offset for each individual sensor having data that has not been accepted and to upload new gain and offset into each individual sensor having data that has not been accepted.”
Claim 34 which recites: “The apparatus of claim 32 wherein the server is adapted to select windows of data to be received from each individual sensor and to compare the data received during each window wherein the server is adapted to calculate statistics to compare statistics against a threshold and to count a number of process warnings, to accept data if the threshold is met and if the number of process warnings is low and to trigger a recalibration process for any individual sensor from which data is received when the threshold is not met and the number of process warnings is high.”
Claim 35 which recites: “The apparatus of claim 34 further comprising wherein the server is further adapted to set gain and offset values of each individual sensor to default values, wherein the server and is adapted to receive the data with the default values from each individual sensor and to compare that data with the data from the proxy sensor using an objective function, is adapted to generate new parameters for the gain objective and offset as each individual sensor is the function and is not satisfied for each individual sensor, and the server is adapted to recalculate gain and offset values for each individual sensor, and wherein the server is adapted to compare the data from each individual sensor with the data from the proxy sensor and to accept the individual sensor if the objective function is satisfied and if the objective function is not satisfied then new input parameters are generated for new gain and offset values for that individual sensor.”
It should be noted that the “objective function” as recited in Claim 35 is defined on page 5 of the specification using a complex set of mathematical formulas, as follows:
The values of b1, b2 and b0 are determined by using the mean (E(x)),
standard deviation (SD(x)) and a third moment, (RT[x]) of Cpollutant and Ppollutant, where RT[x] is defined below.

RT[x] = the cube root of the summation of (x-E[x])3/n)

Using initial values of b1 = b2 = 1; b0 = 0, the parameters are optimized to
minimize the objective function, f(Ppollutant, Cpollutant) defined as:

f ( Ppollutant Cpollutant) = (E[Ppollutant - E[Cpollutant])2 + (SD[PpollutantJ – 
SD[Cpollutant]) 2  +(RT[Ppollutant] - RT[Cpollutant])2

The specification also discloses as follows:
The server device 140 can include a local storage device to store data associated with sensor data received from the sensor devices and proxy. The server device determines whether each sensor device 110 needs to be calibrated by comparing its data with data from the proxy 120. If it does, then the server device needs to be calibrated, calculates new gain and offset data using the method described. The sensor device can then send these gain and offsets back to the sensor device 110 over network 130 and adjust the sensor data stored on the server device 140.  Figure 3 is a process flow diagram showing how a sensor is calibrated. The server 140 receives sensor data 210 and proxy data 220 and compares it 230 to see if the sensor data has drifted. If it has drifted server 140 calculates 240 new gain and offsets using the method described and stores them in the server. The gain and offset can be uploaded 260 to the sensor 110. If the sensor data has not drifted, the sensor data is accepted, and no new gain and offset is calculated or uploaded 250. The output of the process is validated sensor data 270 in the server 140. Specification, pages 6-7, emphasis added.

Figure 4 is a process flow diagram showing how data is compared 230.
Taking the sensor data 210, a window of time of a specified length and that
includes at least one unvalidated sensor observation is selected 320. The sensor
data and proxy data 220 are sampled over the window 340. Comparative
statistics between the sampled sensor and proxy data are calculated 350. The statistics are compared against threshold values, setting off warnings if they are exceeded 360.  Figure 5 is a process flow diagram showing how gain and offset values for a sensor are calculated 240. A sample of uncalibrated sensor data 210 and proxy data 220 is collected. The gain and offset values are set to default values 430 and are applied to generate new sensor data 440. The new sensor data is assessed against the proxy data using an objective function 450. If the objective function is satisfied the offset and gain values are accepted 460 and the process ends. Specification, page 7, emphasis added

The method being referenced above involves the use of the same mathematical formulas disclosed on page 2 above.  Therefore, Claim 37 recites the same essential subject matter as the other independent claims and will be treated in the same way under the analysis.
In accordance with Step 2A(i) of the Revised Guidance, the steps recited in  Claims 20-37 are directed to a judicial exception which describes the abstract idea of mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations. Specifically, the entire set of concepts on which the invention is based as described in the specification involve complex mathematical formulas used for calibrating sensors.
Other than the recitations of sensors and a proxy device which are connected over a network to a server device, the entire invention involves the use of mathematical concepts. The Supreme Court clarified in Diamond v. Diehr, 450 U.S. 175, 191 (1981) that “A mathematical formula as such is not accorded the protection of our patent laws.” Furthermore, additional decisions as early as 1939 and up to 2018 emphasize the decision in Diamond v. Diehr, including Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).  Since the claim limitations, under their broadest reasonable interpretation, cover the use of mathematics to calibrate sensors on a network, under Step 2A(i), the claims recite an abstract idea.
After determining that the claims recite a judicial exception under Step 2A(i), the Step 2A(ii)  analysis is conducted to determine whether the judicial exception is integrated into a practical application. The Claim 1 limitations are set forth in the left column of Table I below, and the right column presents the analysis under the Revised Guidance. 



Claim 20
Revised Guidance
A method comprising: calibrating a first sensor in a network of sensors, further comprising:

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
collecting data from the first sensor,

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
collecting data from a proxy reference that represents a good estimate for a true concentration at a site of the first sensor;

Mathematical relationships. Rev. Guid. 52 & n.12.

adjusting gain and offset of the first sensor so that over a selected period of time first probability distributions of adjusted first sensor measurements closely matches second probability distribution of the proxy reference. 

Mathematical relationships. Rev. Guid. 52 & n.12.

Claim 32
Revised Guidance
Apparatus comprising: 
a server,
multiple individual sensors communicating with the server, and
a proxy sensor communicating with the server wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors;
the server is configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted.

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors;

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data;

Mathematical relationships. Rev. Guid. 52 & n.12.
the server is configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted.

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
Claim 37
Revised Guidance
Apparatus comprising:
multiple individual sensors communicating with a server, a proxy sensor communicating with a server 

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
wherein the server is adapted for periodically comparing information from the individual sensors with information from the proxy;

Mathematical relationships. Rev. Guid. 52 & n.12.

wherein the server is adapted to validate and accept information from individual sensors;

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
wherein the server is adapted to change gain and offset for individual sensors providing information that is not validated by the comparing.

Mathematical relationships. Rev. Guid. 52 & n.12.



Based on the analysis under Step 2A(ii) of the Revised Guidance, Claims 20, 32, and 37 do not recite a “practical application” which provides “significantly more” than the judicial exception. 
Next, if a claim has been determined to be directed to a judicial exception under the Revised Guidance, Step 2A(i) and Step 2A(ii), the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept by amounting to “significantly more” than the judicial exception itself. It must be determined in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the instant application, the claims only recite generic computing elements - sensors, a proxy device, a server device, and transmission over a network. The components are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components such as memory and processors, all of which are “well-understood, routine, conventional activities.” 
Accordingly, the analysis under the multiple steps of the Revised Guidance leads to the determination that Claims 20-37 are directed to the judicial exception of Mathematical Concepts, and are not patent-eligible.	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson) in view of Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy), and further in view of Wright et al. (US 2018/0375680 A1, hereinafter referred to as Wright).
Regarding Claim 20, 
Masson teaches:
“A method comprising: calibrating a first sensor in a network of sensors, further comprising: collecting data from the first sensor, collecting data from a proxy reference that represents a good estimate for a true concentration at a site of the first sensor” (paragraphs [0035], [0034], [0031]; fig. 1, elements 100, 110, 115, 120).  [The central data server collects data from one or more sensors 110, and forwards the data to the central node 115 continuously or in discrete packets, and data can also be sent from a calibration device [0035].  Communication through the distributed sensor system 100 occurs via wireless links 120 using any suitable wireless communication technology or via a wired link [0034].  A co-location of sensors, or a relocation of sensors within a certain proximity is employed in a calibration routine to compensate for inaccuracies of a sensor, such as sensor gain and/or offset drift, and/or to improve a quality metric for the sensor [0031].]  (NOTE:  WAPS server is equivalent to the “server,” and the reference sensor units to the “network of sensors.”)
Masson does not teach: 
“collecting data from a proxy reference that represents a good estimate for a true concentration at a site of the first sensor” 
“adjusting gain and offset of the first sensor so that over a selected period of time first probability distributions of adjusted first sensor measurements closely matches second probability distribution of the proxy reference.”
Raghupathy teaches:
“collecting data from a proxy reference that represents a good estimate for a true concentration at a site of the first sensor” (paragraphs [0265], [0266]).  [A signal of opportunity includes, but is not limited to, one or more of the following: GPS receivers;  Analog or Digital TV Signal; signals from systems such as MediaFLO, Wi-Fi; FM signals; WiMax; cellular; Bluetooth, and, LORAN and e-LORAN receivers [0265]. Regardless of signal type, the signal of opportunity provides a range measurement or a proxy for a range measurement, such as signal strength; this proxy for a range is weighed and combined appropriately to get an estimate for the location [0266].]    (NOTE: The Examiner’s interpretation of the term “proxy reference” is consistent with the definition on page 7 of the instant specification, which states that the proxy can include “a mobile instrument.” The signals of opportunity listed can be  associated with mobile devices.)
Because both Masson and Raghupathy teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to provide a proxy to perform estimates, as taught by Raghupathy; and such inclusion would have increased the usefulness of the sensor networking system by adding additional location information for sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007). 
Wright teaches:
“adjusting gain and offset of the first sensor so that over a selected period of time first probability distributions of adjusted first sensor measurements closely matches second probability distribution of the proxy reference” (paragraphs [0080], [0070]; fig. 10, elements 54, 112, 222, 224]).  [CPU 54 conducts a Fourier analysis or other suitable computations on the collected data in order to determine changing frequency profiles over time [0080].   An intelligent feedback system works by sampling values at various points in the process to determine the correct offset value to remove noise from the signal without removing low frequency sources; Fig. 10 outlines a multistage system where the original signal from the magnetic sensor(s) 112 is provided to both the CPU 54 and a preliminary amplification stage 222, which is a static amplification; the CPU 54 determines a suitable offset adjustment for the preliminary amplification, which generates a raw amplified signal that is fed into a programmable amplification stage 224 that incorporates gain settings provided by the CPU 54.]  (NOTE: The CPU 54 “accepts” the data it receives, and both “gain” and “offset” are provided and incorporated into the sensor.)
Because Masson, Raghupathy, and Wright all teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Masson and Raghupathy, the ability to compute both sensor gain and offset, as taught by Wright; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 21, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20. 
Masson teaches:
“wherein the selected period of time over which the first and second probability distributions are matched is from 1 hour to 1000 hours” (paragraphs [0144], [0145]).  [Mobile sensors can be monitored over a given period of time, such as a week [0144].  Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; when complete control of movement of the mobile sensors is available, the probability of requested relocations being performed is one hundred percent (100%) probability, but when the distributed sensor system includes some mobile sensors that are controlled by a third party (X % probability) and other mobile sensors that are not 100% probability, a solution may involve relocations of the other mobile sensors to collocate with the mobile sensors that are controlled by a third party [0145].]  (NOTE: One week comprises 168 hours, which is “from 1 hour to 1000 hours.”  The two probabilities of 100% and not 100% to the “first probability” and the “second probability.” The two probabilities of 100% and not 100% are equivalent to the “first probability” and the “second probability” the third party to the “the proxy reference.”)
Regarding Claim 22, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson teaches:
“wherein the first sensor measures air pollutants including ozone, nitrogen dioxide, sulfur dioxide, carbon monoxide, benzene, particulate matter, hydrogen sulfide, ammonia, nitric oxide, carbon dioxide, methane” (paragraph [0033]).  [The sensor assemblies are configured to monitor and/or assess environmental conditions that affect air quality, such as carbon monoxide, carbon dioxide, nitrogen oxides, sulfur dioxide, particulates, hydrocarbons, etc.]  (NOTE: The sensor assemblies for monitoring environmental conditions that affect air quality teaches “the first sensor measures air pollutants” which include three of the pollutants in the claimed list: carbon monoxide, carbon dioxide, and particulate matter. Because the list of pollutants does not specify “and” or “or,” Examiner has interpreted the claim as an “or” condition in which one or more of the pollutants must be found in the reference.)
Regarding Claim 23, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson teaches:
“wherein the site of the first sensor includes outdoor and indoor environments” (paragraph [0044]).  [Sensor data can be collected inside a substantially closed or maintained environment, such as  inside a building, or collected outside.]
Regarding Claim 24, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson teaches:
“where the … reference is a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument or a computer model” (paragraphs [0033], [0035]; fig. 1, elements 110, 115).  [The sensor assemblies 110 are configured to monitor and/or assess environmental conditions that affect air quality [0033].  The central data server collects data from one or more sensors 110, and forwards the data to the central node 115 continuously or in discrete packets, and data can also be sent from a calibration device [0035].]
  (NOTE: The sensors that are an “air quality instrument with a traceable calibration”  are equivalent to the “reference.”)
Masson does not teach: 
“proxy reference.” 
Raghupathy teaches:
“proxy reference” (paragraph [0266]).  [The signal of opportunity provides a range measurement or a proxy for a range measurement, such as signal strength; this proxy for a range is weighed and combined appropriately to get an estimate for the location.]    
Because both Masson and Raghupathy teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to provide a proxy to perform estimates, as taught by Raghupathy; and such inclusion would have increased the usefulness of the sensor networking system by adding additional location information for sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 25, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson teaches:
“where the … reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model” (paragraphs [0145], [0146]).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; when complete control of movement of the mobile sensors is available, the probability of requested relocations being performed is one hundred percent (100%) probability, but when the distributed sensor system includes some mobile sensors that are controlled by a third party (X % probability) and other mobile sensors that are not 100% probability (second probability), a solution may involve relocations of the other mobile sensors to collocate with the mobile sensors that are controlled by a third party [0145].  A distributed sensor system network of ninety (90) sensors may be equally allocated from among three different manufacturers, with thirty (30) sensors from each manufacturer, including fixed commercial sensors from a first manufacturer, thirty (30) are consumer sensors from a second manufacturer that belong to individuals, and thirty (30) vehicle-mounted sensors from a third manufacturer that belong to a taxi company; prior knowledge of the sensors includes: a root-mean-square error (RMSE) metric in properly calibrated sensors are plus-or-minus ( +/-) ten (10) parts-per-billion (ppb), +/-twenty (20) ppb, and +/-thirty (30) for the sensors from the first, second and third manufacturers, respectively [0146].]  (NOTE: The sensors that are controlled by a third party are equivalent to the “reference” and the root-mean-square error (RMSE) metric for the sensors from the first, second and third manufacturers to the “a weighted combination of data from a collection of sensors.”)
Masson does not teach: 
“proxy reference.” 
Raghupathy teaches:
“proxy reference” (paragraph [0266]).  [The signal of opportunity provides a range measurement or a proxy for a range measurement, such as signal strength; this proxy for a range is weighed and combined appropriately to get an estimate for the location.]    
Because both Masson and Raghupathy teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to provide a proxy to perform estimates, as taught by Raghupathy; and such inclusion would have increased the usefulness of the sensor networking system by adding additional location information for sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 28, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson teaches:
“wherein the gain and offset values calculated from matching first probability distributions of the first sensor and the proxy reference second probability distributions are stored locally on the first sensor and remotely on a server” (paragraphs [0145], [0030], [0036]).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; when complete control of movement of the mobile sensors is available, the probability of requested relocations being performed is one hundred percent (100%) probability, but when the distributed sensor system includes some mobile sensors that are controlled by a third party (X % probability) and other mobile sensors that are not 100% probability, a solution may involve relocations of the other mobile sensors to collocate with the mobile sensors that are controlled by a third party [0145].  Data with respect to sensors is stored at the central node [0030].  Data from a sensor assembly can be transmitted continuously, or may be stored in a buffer at the sensor assembly [0036].]   (NOTE: The data stored at the central node is equivalent to data “stored remotely on a server” the data stored in the buffer to data “stored locally on the first sensor.”)
Regarding Claim 29, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson teaches:
“wherein long-term trend values of gain and offset values are employed ” (paragraphs [0031]).  [A co-location of sensors, or a relocation of sensors within a certain proximity may be employed in a calibration routine to compensate for inaccuracies of a sensor, including sensor gain and/or offset drift and/or improve a quality metric for the sensor.]
Regarding Claim 30, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson does not teach:
“wherein a set of rules is used to determine whether the correction adjusting of the gain and offset should be corrected.”
Raghupathy teaches: 
“wherein a set of rules is used to determine whether the correction adjusting of the gain and offset should be corrected” (paragraphs [0104], [0115], [0220]).  [Adjusting the digital signal strength so that the GPS interface control (IC) will be able to process the WAPS signal, automatic gain control (AGC) algorithms are used (the gain) to control the WAPS frontend [0104].  When providing Global Navigation Satellite System (GNSS) time information, the offset of GNSS time (offset) relative to GPS time should be provided to enable usage in the WAPS receiver [0115].  With sufficient calibration, these sensors should provide the accuracy needed, but some heuristic rules may be used to limit use of pressure information when high velocities or acceleration are recognized [0220].]  (NOTE: The heuristic rules are equivalent to the “set of rules.”)
Because both Masson and Raghupathy teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to use rules when evaluating gain and offset, as taught by Raghupathy; and such inclusion would have improved the correct assessment of the evaluation, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 31, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 20.
Masson does not teach:
“where the set of rules includes wind direction, wind speed, rate of change of humidity, or any combination of these.”
Raghupathy teaches: 
“where the set of rules includes wind direction, wind speed, rate of change of humidity, or any combination of these” (paragraphs [0220], [0221]).  [With sufficient calibration, these sensors should provide the accuracy needed, but some heuristic rules may be used to limit use of pressure information when high velocities or acceleration are recognized [0220].  The sensor should be mounted in a manner that exposes it to outside air, but not wind, draft, or other air movement (, and a water proof device would need special provisions for the sensor to be outside  [0221].]  (NOTE: The heuristic rules are equivalent to the “set of rules” and the majority of the “wind direction, wind speed, rate of change of humidity, or any combination of these” are all included in the rules.)
Because both Masson and Raghupathy teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to use rules regarding weather conditions when evaluating gain and offset, as taught by Raghupathy; and such inclusion would have further improved the correct assessment of the evaluation, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson) in view of Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy), further in view of Wright et al. (US 2018/0375680 A1, hereinafter referred to as Wright), and further in view of Leeds et al. (US 2017 /0300602 A1, hereinafter referred to as Masson).
Regarding Claim 26, 
Masson in view of Raghupathy and further in view of Wright a teaches all the limitations of parent Claim 20.
Masson does not teach: 
“where the proxy reference is selected on the basis of similarity in land use to the site of the sensor.”
Leeds teaches:
“where the proxy reference is selected on the basis of similarity in land use to the site of the sensor” (paragraphs [0041], [0042]; fig. 1, elements 104, 106, 109, 130).  [The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109 [0041].  Field data 106 includes (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land and (i) imagery data, such as imagery and light spectrum information from an agricultural apparatus sensor.]  (NOTE: The field manager computer device is equivalent to the “proxy reference,” and the data that may be used to identify farm land from an agricultural apparatus sensor “the basis of similarity in land use to the site of the sensor.”)
Because both Masson in view of Raghupathy and further in view of Wright and Leeds teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to choose a computer device based on land use and to include a resident sensor, as taught by Leeds; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensor readings, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 27, 
Masson in view of Raghupathy and further in view of Wright a teaches all the limitations of parent Claim 20.
Masson does not teach: 
“where the proxy reference is a mobile instrument on an unmanned aerial vehicle.”
Leeds teaches:
“where the proxy reference is a mobile instrument on an unmanned aerial vehicle” (paragraphs [0041], [0042]; fig. 1, elements 104, 106, 109, 130).  [The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109 [0041].  Field data 106 includes (i) imagery data, such as imagery and light spectrum information from an unmanned aerial vehicle, planes or satellite [0042].]  (NOTE: The field manager computer device is equivalent to the “proxy reference,” and the imagery and light spectrum information emanating from an unmanned aerial vehicle “mobile instrument on an unmanned aerial vehicle.”)
Because both Masson and Leeds teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to choose a computer device on an unmanned aerial vehicle, as taught by Leeds; and such inclusion would have increased the usefulness of the sensor networking system by providing overhead wide-range data, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson) in view of Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy).
Regarding Claim 32, 
Masson teaches:
“Apparatus comprising a server, multiple individual sensors communicating with the server,” (paragraph [0035]; fig. 1, elements 110, 115, 125).  [The central node 115 receives data from one or more sensor assemblies 110 via a central data server by way of an external communication link 125; the central data server collects data from one or more sensors 110, and forwards the data to the central node 115.]
“a proxy sensor communicating with the server”  (paragraphs [0124], [0145]).  [Receiving data from the sensors includes receiving the data via a central server [0124].  The  distributed sensor system includes some mobile sensors that are controlled by a third party [0145].]  (NOTE: The mobile sensors that are controlled by a third party are equivalent to the “proxy sensor.”  Examiner’s interpretation is consistent with the definition on page 7 of the instant specification, which states that the proxy can include “a mobile instrument,” which the third party provides in the Masson disclosure.)
“wherein the server is configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted” (paragraphs [0146], [0150]).  [Prior knowledge of the sensors includes: a root-mean-square error (RMSE) metric in properly calibrated sensors are plus-or-minus ( +/-) ten (10) parts-per-billion (ppb), +/-twenty (20) ppb, and +/-thirty (30) for the sensors from the first, second and third manufacturers [0146].  For sensors in an area for which the RMSE metric is greater than a certain threshold RSME metric ( e.g., a critical or minimum acceptable RMSE metric, no relocation/request to relocate is made; for sensors in an area for which the RMSE metric is less than the threshold RMSE metric, relocations/requests to relocate to the nearest area in which the RMSE metric is greater than the threshold RMSE metric in a collocation for calibration purposes; iterations over time will continue to move sensors from areas of high quality data to areas of low quality data [0150].]  (NOTE: The iterations over time are equivalent to “validate incoming and future data from each individual sensor.”)
“the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data” (paragraphs [0145], [0104]; fig. 1, elements 111, 115).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; the distributed sensor system includes some mobile sensors that are controlled by a third party [0145].  The calibration device 130, which is in communication with the central data server 115, performs any of the calculations, conversions, or approximations such that the sensed data from the first sensor 111 and the second sensor 111 can be suitably compared or correlated. [0104].]  (NOTE: The mobile sensors that are controlled by a third party are equivalent to the “proxy sensor.”)
Masson does not teach: 
 “wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors”
Raghupathy teaches:
 “wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors” (paragraphs [0266], [0214]).  [The signal of opportunity provides a range measurement or a proxy for a range measurement, such as signal strength; this proxy for a range is weighed and combined appropriately to get an estimate for the location [0266].  The system includes a reference sensor array, and the reference sensor units communicate with the remote receiver and/or an intermediate device, such as the server [0214].]
Because both Masson and Raghupathy teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to provide a proxy to perform estimates, as taught by Raghupathy; and such inclusion would have increased the usefulness of the sensor networking system by adding additional location information for sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson) in view of Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy), and further in view of Wright et al. (US 2018/0375680 A1, hereinafter referred to as Wright).
Regarding Claim 33,
Masson in view of Raghupathy teaches all the limitations of parent Claim 32.
Masson does not teach: 
 “wherein the server is adapted to calculate new gain and offset for each individual sensor having data that has not been accepted and to upload new gain and offset into each individual sensor having data that has not been accepted.”
Wright teaches:
“wherein the server is adapted to calculate new gain and offset for each individual sensor having data that has not been accepted and to upload new gain and offset into each individual sensor having data that has not been accepted” (paragraph [0070]; fig. 10, elements 54, 112, 222, 224]).  [An intelligent feedback system works by sampling values at various points in the process to determine the correct offset value to remove noise from the signal without removing low frequency sources; Fig. 10 outlines a multistage system where the original signal from the magnetic sensor(s) 112 is provided to both the CPU 54 and a preliminary amplification stage 222, which is a static amplification; the CPU 54 determines a suitable offset adjustment for the preliminary amplification, which generates a raw amplified signal that is fed into a programmable amplification stage 224 that incorporates gain settings provided by the CPU 54.]  (NOTE: The CPU 54 is equivalent to the “server,” which “accepts” the data it receives, and both “gain” and “offset” are provided and incorporated into the sensor.  )
Because both Masson and Wright teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to compute both sensor gain and offset, as taught by Wright; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 36,
Masson in view of Raghupathy teaches all the limitations of parent Claim 32.
Masson teaches:
“the comparing process for the new data” (paragraphs [0145], [0104]; fig. 1, elements 111, 115).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; the distributed sensor system includes some mobile sensors that are controlled by a third party [0145].  The calibration device 130, which is in communication with the central data server 115, performs any of the calculations, conversions, or approximations such that the sensed data from the first sensor 111 and the second sensor 111 can be suitably compared or correlated. [0104].]  (NOTE: The mobile sensors that are controlled by a third party are equivalent to the “proxy sensor.”)
Masson does not teach: 
 “wherein the server is adapted to repeat … with the new gain and offset for that individual sensor.”
Wright teaches:
“wherein the server is adapted to repeat … with the new gain and offset for that individual sensor” (paragraph [0070]; fig. 10, elements 54, 112, 222, 224]).  [An intelligent feedback system works by sampling values at various points in the process to determine the correct offset value to remove noise from the signal without removing low frequency sources; Fig. 10 outlines a multistage system where the original signal from the magnetic sensor(s) 112 is provided to both the CPU 54 and a preliminary amplification stage 222, which is a static amplification; the CPU 54 determines a suitable offset adjustment for the preliminary amplification, which generates a raw amplified signal that is fed into a programmable amplification stage 224 that incorporates gain settings provided by the CPU 54.]  (NOTE: The CPU 54 is equivalent to the “server,” which “accepts” the data it receives, and both “gain” and “offset” are provided and incorporated into the sensor.  )
Because both Masson and Wright teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to compute both sensor gain and offset, as taught by Wright; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson) in view of Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy), and further in view of Dannevik et al. (US 2014/0324351, hereinafter referred to as Dannevik).
Regarding Claim 34, 
Masson in view of Raghupathy and further in view of Wright teaches all the limitations of parent Claim 32.
Masson does not teach: 
“wherein the server is adapted to select windows of data to be received from each individual sensor and to compare the data received during each window.”
“wherein the server is adapted to calculate statistics.” 
“to compare the calculated statistics against a threshold, and to count a number of process warnings, accept the data if a threshold is met and if the number of process warnings is low and trigger a recalibration process for any individual sensor from which data is received when the threshold is not met and the number of process warnings is high.”
Dannevik teaches:
“wherein the server is adapted to select windows of data to be received from each individual sensor and to compare the data received during each window” (paragraphs [0014], [0016], [0062]).  [The system correlates localized weather predictions with relatively static infrastructure data, and a network of monitoring stations input weather data into the Earth and Atmospheric Science (EAS) system ([0014]).  A central server is communicably linked to a wide area network and adapted to transmit said data representative of the weather conditions over a wide area network ([0016]).  The Geogrid routine of the EAS accesses the database and extracts out of it the information that is needed to describe the bottom portion of the domain referred to as the lower boundary condition, based on time and spatial dependency, which includes how far in advance is the forecast needed or the forecast time window, which is referred to as the temporal resolution ([0062]).  
“wherein the server is adapted to calculate statistics” (paragraphs [0014], [0064]).  [A network of monitoring stations, generally referred to as a local Mesonet input weather data into the Earth and Atmospheric Science (EAS) system ([0014]).  The EAS system, also generally referred to as the Quantum Weather system, utilizes data from the EAS local mesonet, refines the data and provides a quality control function, by incorporating all the extra local mesonet provided information that is at a much finer scale ([0064]).]  (NOTE: The computations performed by the EAS are equivalent to “calculate statistics.”) 
“to compare the calculated statistics against a threshold, and to count a number of process warnings, accept the data if a threshold is met and if the number of process warnings is low and trigger a recalibration process for any individual sensor from which data is received when the threshold is not met and the number of process warnings is high” (paragraphs [0037], [0038], [0040], [0081]).  [Data pertaining to a specific client's weather vulnerability is used to construct a client-specific threat map, which defines weather events and thresholds, along with their locations, presenting a threat to client operations ([0037]).  The Meso-NWP Model, which is part of the original EAS process system, creates a sensitivity analysis based on current weather conditions, for geographical regions where additional initialization data would have the most beneficial impact on the mesoscale forecast accuracy, with accuracy being defined in terms of client-specific weather threats ([0038]).  The threat map, sensitivity analysis, and data are input to an optimization model using a standard linear programming algorithm to determine the probability of accurate detection/prediction and the likelihood of a false alarm ([0040]).  The weather prediction model (WRF) model initialization creates a forecast and the advanced warning allows the utility industry and other entities requiring emergency response management to maximize the allocation ([0029]).]  The initial sensor calibrations for wind, temperature, relative humidity and barometric pressure are traceable to the National Institute of Standards and Technology, and the passive solar shield for the temperature and humidity sensors are modeled after the ones designed by the National Weather Service, and as data is collected in near real-time, it is averaged to adjust to different meteorological events ([0081]).  (NOTE: The sensitivity analysis of the client-specific threat map defining thresholds is equivalent to “compare the calculated statistics against a threshold,” the forecast and the advanced warning to “count a number of process warnings,” and the sensor calibrations with adjustments to “trigger a recalibration process for any individual sensor.”)
Because both Masson and Dannevik teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability collect data and perform statistical measurements to determine thresholds for warnings and recalibrations, as taught by Dannevik; and such inclusion would have increased the usefulness of the sensor networking system by adding powerful functions to reduce error conditions, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson) in view of Wright et al. (US 2018/0375680 A1, hereinafter referred to as Wright).
Regarding Claim 37, 
Masson teaches:
“Apparatus comprising multiple individual sensors communicating with a server,” (paragraph [0035]; fig. 1, elements 110, 115, 125).  [The central node 115 receives data from one or more sensor assemblies 110 via a central data server by way of an external communication link 125; the central data server collects data from one or more sensors 110, and forwards the data to the central node 115.]
“a proxy sensor communicating with a server”  (paragraphs [0124], [0145]).  [Receiving data from the sensors includes receiving the data via a central server [0124].  The  distributed sensor system includes some mobile sensors that are controlled by a third party [0145].]  (NOTE: The mobile sensors that are controlled by a third party are equivalent to the “proxy sensor.”  Examiner’s interpretation is consistent with the definition on page 7 of the instant specification, which states that the proxy can include “a mobile instrument,” which the third party provides in the Masson disclosure.)
“wherein the server is configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted” (paragraphs [0146], [0150]).  [Prior knowledge of the sensors includes: a root-mean-square error (RMSE) metric in properly calibrated sensors are plus-or-minus ( +/-) ten (10) parts-per-billion (ppb), +/-twenty (20) ppb, and +/-thirty (30) for the sensors from the first, second and third manufacturers [0146].  For sensors in an area for which the RMSE metric is greater than a certain threshold RSME metric ( e.g., a critical or minimum acceptable RMSE metric, no relocation/request to relocate is made; for sensors in an area for which the RMSE metric is less than the threshold RMSE metric, relocations/requests to relocate to the nearest area in which the RMSE metric is greater than the threshold RMSE metric in a collocation for calibration purposes; iterations over time will continue to move sensors from areas of high quality data to areas of low quality data [0150].]  (NOTE: The iterations over time are equivalent to “validate incoming and future data from each individual sensor.”)
“the server is adapted for periodically comparing information from the individual sensors with information from the proxy sensor data” (paragraphs [0145], [0104]; fig. 1, elements 111, 115).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; the distributed sensor system includes some mobile sensors that are controlled by a third party [0145].  The calibration device 130, which is in communication with the central data server 115, performs any of the calculations, conversions, or approximations such that the sensed data from the first sensor 111 and the second sensor 111 can be suitably compared or correlated. [0104].]  (NOTE: The mobile sensors that are controlled by a third party are equivalent to the “proxy sensor.”)
“wherein the server is configured to validate and accept information from individual sensors” (paragraphs [0146], [0150]).  [Prior knowledge of the sensors includes: a root-mean-square error (RMSE) metric in properly calibrated sensors are plus-or-minus ( +/-) ten (10) parts-per-billion (ppb), +/-twenty (20) ppb, and +/-thirty (30) for the sensors from the first, second and third manufacturers [0146].  For sensors in an area for which the RMSE metric is greater than a certain threshold RSME metric ( e.g., a critical or minimum acceptable RMSE metric, no relocation/request to relocate is made; for sensors in an area for which the RMSE metric is less than the threshold RMSE metric, relocations/requests to relocate to the nearest area in which the RMSE metric is greater than the threshold RMSE metric in a collocation for calibration purposes; iterations over time will continue to move sensors from areas of high quality data to areas of low quality data [0150].]  
Masson does not teach: 
 “wherein the server is adapted change gain and offset values for individual sensors providing information that is not validated by the comparing.”
Wright teaches:
 “wherein the server is adapted change gain and offset values for individual sensors providing information that is not validated by the comparing” (paragraph [0070]; fig. 10, elements 54, 112, 222, 224]).  [An intelligent feedback system works by sampling values at various points in the process to determine the correct offset value to remove noise from the signal without removing low frequency sources; Fig. 10 outlines a multistage system where the original signal from the magnetic sensor(s) 112 is provided to both the CPU 54 and a preliminary amplification stage 222, which is a static amplification; the CPU 54 determines a suitable offset adjustment for the preliminary amplification, which generates a raw amplified signal that is fed into a programmable amplification stage 224 that incorporates gain settings provided by the CPU 54.]  (NOTE: The CPU 54 is equivalent to the “server,” which “accepts” the data it receives, and both “gain” and “offset” are provided and incorporated into the sensor.  )
Because both Masson and Wright teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Masson disclosure, the ability to compute both sensor gain and offset, as taught by Wright; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Allowable Subject Matter
Claims 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The subject matter regarding the use of an “objective function” as recited in Claim 35 was not found in the prior art, but it should be noted that the term is not defined in the specification and it is currently also subject to an indefiniteness rejection, therefore being rejected under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  In addition, it should be noted that multiple rejections have been assessed with respect to the independent Claim 32 upon which Claim 35 depends, including the assessment of the claims as being directed to an abstract idea because of the mathematical concepts that form the basis of the invention.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered.
Regarding the rejection under 35 U.S.C. 101, Applicant argues as follows: 
There is no judicial exception. There is no law of nature, natural phenomenon or abstract idea. 

	Examiner respectfully disagrees.  Since no argument has been presented to refute the rejection, the claims remain rejected as representing an abstract idea based on mathematical concepts, which form the basis for the invention. 
Regarding the rejection under 35 U.S.C. 103,  Applicant presents arguments which cannot be repeated in this section, since the light-colored ink used in the amendment does not permit optical character recognition (OCR).  Examiner respectfully disagrees with the arguments and directs Applicant to the office action for further information.  
If Applicant wishes a more thorough response to arguments in the next office action, black ink must be used for all aspects of the amendment, including claims and arguments, to allow for OCR.  Much of Examiner’s time was unnecessarily wasted having to retype claims for this office action because Applicant chose to use an improper ink color, thereby hindering productive prosecution. 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50
        (January 7, 2019) (hereinafter "Revised Guidance") 
        (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf)